United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-1650
                                    ___________

George Walter Carlisle, Jr.,             *
                                         *
             Appellant,                  *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
Missouri Department of Mental            * Eastern District of Missouri.
Health,                                  *
                                         * [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                               Submitted: March 18, 2008
                                  Filed: March 25, 2008
                                   ___________

Before BYE, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

      George Carlisle appeals the district court’s1 adverse grant of summary judgment
in his Title VII action alleging that the Missouri Department of Mental Health
discriminated against him on the basis of his race when it failed to hire him. Upon de
novo review, see Turner v. Honeywell Fed. Mfg. & Techs., L.L.C., 336 F.3d 716,
719-20 (8th Cir. 2003), we conclude that summary judgment was proper for the
reasons stated by the district court. Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________


      1
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.